Citation Nr: 0830648	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for a left eye duct 
disability.  

3.  Entitlement to service connection for a right eye duct 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1980.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO in April 2008; a transcript is 
of record.  Evidence on which there was written waiver of 
initial VARO consideration was submitted at that time.

During the course of the current appeal, the veteran has also 
raised the issue of entitlement to an increased evaluation 
for his service connected bilateral dry eye disability.  The 
veteran has recently submitted treatise materials relating to 
Sjogren's Syndrome, possibly with regard to a raised claim 
for that disorder.
These matters have not been perfected on appeal and are 
referred to the RO for appropriate action.

The issue of service connection for bilateral defective 
hearing is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






FINDING OF FACT

The competent evidence shows that the veteran has a left eye 
duct disability with decreased tear production of the left 
eye as a result of service; competent medical evidence shows 
no other, including right eye, duct disability.  




CONCLUSION OF LAW

Left eye duct disability with decreased tear production was 
incurred in service; service connection for right eye duct 
disability is not warranted.  38 U.S.C.A. §§ 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§  3.102, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Regarding the veteran's service connection claim for eye 
disability, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  
Additionally, that letter provided information with respect 
to the Dingess requirements of what type of information and 
evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively 
satisfied the notice requirements with respect to the service 
connection issue herein decided.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for full and fair adjudication of this claim.   38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this regard, it is acknowledged 
that the veteran's service treatment records are available 
and the claims file contains the veteran's post-service 
reports of VA treatment and examination.  Moreover, the 
veteran's statements in support of his claim are of record, 
including testimony provided at an April 2008 hearing before 
the undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

At the time of his hearing, the record was also held open for 
the submission of any additional evidence should the veteran 
wish to provide such.  For the above reasons, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Criteria, Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The veteran was treated in service for a solvent splash into 
his eyes.  On VA examination in November 2006, he complained 
of light sensitivity, burning, itching and dryness.  

On a VA examination in April 2007, the veteran reported that 
after the splash incident, he had had an insidious onset of 
asthenopia which prompted him to rub his eyes for comfort.  
The examiner noted that there appeared to be some question as 
to whether the splash had involved one or both eyes.  On 
examination, there seemed to be no asymmetry between the two 
eyes as to the discomfort which also included fatigue.  
Tonometry showed 14 in the right eye and 15 in the left eye.  
The examiner noted that there were no obvious ocular sequelae 
from the chemical splash.  The basal tear secretion test was 
notable for increased tear rate measured at 18 mm. in the 
left eye and 16 mm. in the right eye.  The examiner reported 
that less than 10 mm. of wetting was considered abnormal.  
Diagnosis was bilateral asthenopia, which did not appear to 
be related to the chemical injury; as well as nuclear 
sclerosis and presbyopia, both of which were felt to be age-
related.   

In a rating action in April 2007, the veteran was granted 
service connection for a disability described as bilateral 
mild dry eye syndrome (for which a noncompensable rating was 
assigned).  In the decision, the RO noted that normal tear 
secretion was demonstrated at the time.  

The veteran is now seeking service connection for additional 
bilateral eye disabilities, claimed as a bilateral eye tear 
duct condition.

A subsequent September 2007 VA ophthalmological examination 
showed diagnoses of "dry eye syndrome OU (bilateral) by 
history.  Examination demonstrates minimal lagophthalmos OS 
(left eye) with minimal punctate epithelial erosions 
inferiorly OS.  Exam also demonstrates mild ocular rosacea 
OU; nuclear sclerotic cataracts OU, age-related; and age-
related presbyopia."  Tonometry showed pressure of 15 in the 
right eye and 12 in the left eye.  The examiner stated that 
it was at least as likely as not that the chemical splash 
could be contributing to the decreased tear production state 
in the left eye.  The examiner also stated that there were no 
other known abnormalities of the tear ducts noted on 
examination.  The Board finds that since the previous grant 
of service connection was based on a normal tear secretion 
test and since there is now a medical opinion that links 
decreased tear production in the left eye to service, a 
reasonable doubt is raised that there is a tear duct disorder 
of the left eye which must be resolved in the veteran's 
favor.  Accordingly, service connection is warranted for a 
left eye duct disability.  However, the medical evidence does 
not indicate any other tear duct abnormality that involves 
the right eye in any way.  Thus, service connection is not in 
order for right eye tear duct abnormality.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).


ORDER

Service connection for left eye duct disability, manifested 
by decreased tear production, is granted.

Service connection for right eye duct disability is denied.  


REMAND

Service connection for bilateral defective hearing has been 
denied primarily on the basis that VA examinations showed no 
hearing loss disability under pertinent criteria.  

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim. See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993). 

The veteran testified that he was exposed in service to 
acoustic trauma, which has already been recognized in the 
grant of service connection for tinnitus (for which a 10 
percent rating is assigned).  He maintains that the same 
trauma has led to his current hearing loss.  

At the hearing, the veteran referred to a private audiogram 
in October 2006, in raw findings but not converted from a 
graphic scale, which seems on its face to show higher losses 
than demonstrated on VA examination in August 2006, and which 
he asserts shows hearing impairment under 38 C.F.R. § 3.385.  
Given that his hearing loss continues and deteriorates, he 
requested a VA examination for a proper determination in his 
case.  Hearing transcript, page 3.  The Board finds that this 
is a reasonable request.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The veteran should be given an 
audiological evaluation to assess the 
current nature and etiology of his hearing 
acuity.  The claims file must be available 
for review, including so that the private 
testing now of record may be considered.  

    The audiologist should provide an 
opinion as to the etiology of any current 
hearing loss, and whether it is at least 
as likely as not that any current hearing 
disability is of service origin.

3.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.

The case should then be returned to the 
Board for final appellate consideration.  
The veteran need do nothing further until 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


